DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-11 in the reply filed on 2/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, and IV, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shutoh et al. (US 2005/0172994).
With respect to Claim 1, Shutoh teaches a thermoelectric material and an element made of such a material (i.e. thermoelectric article), the material having a major phase comprising a half-heusler structure and a composition represented by the formula: (Lnd(Tia2Zrb2Hfc2)1-d )xNiySn100-x-y where Ln is at least one element including Y and La (Element A), Ln is preferably 0.1 at% or more and the composition satisfies 0<d≤0.3, 0≤a2≤1, 0≤b2≤1, 0≤c2≤1, a2+b2+c2=1, 30≤x≤35, 30≤y≤35, and where Sn is optionally partially replaced by Sb up to 30 at% based on Sn, and Ti, Zr, and/or Hf are optionally partially replaced by V, Nb and/or Ta (Element B) up to 30 at% based on the total quantity of Ti, Zr, and Hf. (para. 3, 15-30, 54-62).  Thus, Shutoh teaches a thermoelectric article with composition consisting essentially of atomic% ranges, based on the above formula, overlapping each of the instantly claimed ranges.
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, Shutoh teaches that the thermoelectric material is useful to form a thermoelectric element (i.e. article or device)(para. 228-232) and therefore is deemed to teach forming a thermoelectric article for a thermoelectric conversion device.
With respect to Claim 2, Shutoh teaches where the thermoelectric article has a major phase comprising a half-Heusler structure. (para. 3, 15-30).
With respect to Claim 3, Shutoh teaches a thermoelectric article with a major phase comprising a half-Heusler structure and a content of Ln (see rejection of Claim 1) such as Y or La with a content of 0.1 at% or more (Element A) and optionally up to 30 at% of Element B based on total of Ti, Zr and Hf.  The thermoelectric article of Shutoh with a majority phase having a half-Heusler structure would not be 
With respect to Claims 4 and 6-7, Shutoh teaches a thermoelectric article with a half-Heusler phase with a MgAgAs type crystal structure and a composition deemed equivalent to or overlapping those instantly claimed. (see rejection of Claim 1 above; para. 15-30, 46-62).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
Furthermore with respect to Claims 4-5, as Shutoh teaches a thermoelectric article with substantially the same composition and made by a method substantially similar to that in the instant specification (Shutoh, para. 92-94, 176-177; instant specification, para. 66), it would necessarily be expected to result in the properties and/or structure as those recited in Claims 4-5.  MPEP 2112.01.
With respect to Claims 8-10, Shutoh teaches controlling the composition of the thermoelectric material and article to obtain desired properties, including tailoring the Seeback coefficient and ZT at 300K and ZT at 700K, and teaches examples with values of said properties which fall within or overlap the instantly claimed ranges. (see, e.g., para. 100-116; Tables 1-15).  It would have been obvious to one of ordinary skill in the art to select a thermoelectric article with a Seeback coefficient and/or ZT value from the portions of the overlapping ranges.
With respect to Claim 11, Shutoh is silent as to the maximum power factor of the thermoelectric article; however, as the reference teaches an article with a composition, structure, and method of making (see also rejection of Claims 4-5) substantially the same as that instantly claimed and/or disclosed it would necessarily be expected to result in the same properties.  MPEP 2112.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735